Chapman, C. J.
Under the instructions given them, the jury must have found that there was an absolute, and not a conditional sale of the animal by the defendant to Plympton. There is nothing in the bill of exceptions to show that such a finding was not authorized by the evidence. On the contrary,, we think the finding is in conformity with the legal effect of the contract as stated. Therefore, even if the judge ought to have stated the legal effect of the contract, yet, as the verdict is in accordance with what the ruling should have been, there is no ground of exception. Ricker v. Cutter, 8 Gray, 248.

Exceptions overruled.